NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


THEODORE DeLONG,                 )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D16-547
                                 )
PARADISE LAKES CONDOMINIUM       )
ASSOCIATION, INC.,               )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 22, 2017.

Appeal from the Circuit Court for
Pasco County; Linda Babb, Judge.

Margaret Brenan Correoso of
Woodbury, Santiago & Correoso, P.A.,
Miami, for Appellant.

Pamela Jo Hatley of Pamela Jo Hatley
P.A., Tampa, for Appellee.


NORTHCUTT, Judge.

             Theodore DeLong filed a notice of appeal directed to a summary final

judgment of foreclosure entered in favor of Paradise Lakes Condominium Association.

However, the judgment is not final or appealable because the circuit court did not

resolve DeLong's interrelated counterclaims. See Innovision Practice Grp., P.A. v.

Branch Banking & Tr. Co., 135 So. 3d 501, 502 (Fla. 2d DCA 2014). Because the court
departed from the essential requirements of law when it authorized the sale of the

property1 prior to the rendition of an appealable final judgment, and because there is no

available appellate remedy that would protect DeLong's interest in the property, we treat

the appeal as a proceeding for writ of certiorari. See E. Ave., LLC v. Insignia Bank, 136
So. 3d 659, 664-66 (Fla. 2d DCA 2014); Innovision Practice Grp., 135 So. 3d at 502-03.

Accordingly, we grant the writ and quash the order under review.

             Petition for writ of certiorari granted; final summary judgment of

foreclosure quashed.



SLEET and LUCAS, JJ., Concur.




             1
              The circuit court stayed the sale of the property pending the disposition of
this proceeding.
                                           -2-